Citation Nr: 0717191	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  05-07 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for sciatica, left.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran had active military service from December 1981 to 
November 1984 and from February 2003 to October 2003.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in July 2004 by the San Juan, Puerto 
Rico, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The case arrived at the Board in December 
2005.  The appellant's authorized representative filed 
written argument in support of the appeal in April 2007.

FINDING OF FACT

The disability picture of the appellant's sciatica, left, 
presented by the competent and credible evidence of record 
more nearly approximates a showing of moderate impairment 
rather than mild impairment of the functioning of his lower 
lumbar spine on the left and his upper left lower extremity. 

CONCLUSION OF LAW

Entitlement to an initial evaluation of 20 percent, but no 
more, for sciatica, left, is warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 
8520 (2006).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002& 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

In the present case, the appellant was provided with VCAA 
notice by letters dated in December 2003 and March 2005 from 
the RO.  The appellant was informed by VA in the December 
2003 letter of the evidence required to substantiate his 
claim for service connection and of the information required 
from him to enable VA to obtain evidence on his behalf and of 
the assistance that VA would provide to obtain evidence on 
his behalf.  While the letter did not explicitly ask that the 
appellant provide any evidence in his possession that 
pertains to the claim, as per 38 C.F.R. § 3.159(b)(1), he was 
advised of the types of evidence that could substantiate his 
claim and to ensure that VA receive any evidence that would 
support the claim.  Logically, this would include any 
evidence in his possession.  

In the March 2005 letter, the RO specifically indicated that 
the veteran should submit evidence showing that his service-
connected disability was more disabling than rated.  See 
Overton v. Nicholson, 20 Vet. App. 427, 440-41 (2006).  The 
letter also informed him that [i]f there is any other 
evidence or information that you think will support your 
claim, please let us know.  If the information or evidence is 
in your possession, please send it to us."  While the RO's 
letter was issued after the rating decision on appeal, the 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement is harmless error. See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The Board notes that the 
Court specifically stated in Pelegrini that it was not 
requiring the voiding or nullification of any Agency of 
Original Jurisdiction (AOJ) action or decision, only finding 
that appellants are entitled to VCAA-content-complying 
notice.  Thus, the timing of the notice with respect to that 
claim does not nullify the rating action upon which this 
appeal is based and the Board specifically finds that the 
veteran was not prejudiced by the post-AOJ decision notice 
because he was given sufficient time to submit and/or 
identify any and all evidence necessary to substantiate the 
claim.  Moreover, after the notice was provided, the case was 
readjudicated and a statement of the case was provided to the 
appellant in June 2005.  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim. Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was not provided with 
notice of the type of evidence necessary to establish an 
effective date for the disability on appeal.  Despite the 
inadequate notice provided to the veteran on this element, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes that the evidence supports an initial higher 
evaluation for the entire period covered by this appeal, no 
prejudice can result to the veteran.  

It is also noted that the veteran, in a statement received in 
October 2005, stated that he had no additional evidence to 
submit in support of his claim on appeal.  Accordingly, the 
Board finds that the appellant was satisfactorily provided 
with the notice required by the VCAA.

Moreover, all available evidence pertaining to the claim on 
appeal has been obtained.  The record before the Board 
contains the reports of several VA medical examinations of 
the appellant's thoracolumbar spine region and lower 
extremities which were afforded to him for disability 
evaluation purposes.  Neither the appellant nor his 
representative has identified any additional pertinent 
evidence which could be obtained to substantiate the claim on 
appeal, and the Board is unaware of any such evidence.  
Therefore, the Board is satisfied that VA has complied with 
its duty to assist the veteran in the development of the 
facts pertinent to the claim. 

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  When there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture presented more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The service-connected disability for which the appellant is 
seeking a higher rating is sciatica, left.  "Sciatica" is 
defined as a syndrome characterized by pain radiating from 
the back into the buttock and into the lower extremity along 
its posterior or lateral aspect; the term is also used to 
refer to pain anywhere along the course of the sciatic nerve.  
See Dorland's Illustrated Medical Dictionary (Dorland's) 1666 
(30th ed., 2003).  

Following an initial award of service connection for a 
disability, separate ratings 
can be assigned for separate periods of time, a practice 
known as "staged ratings".  Fenderson v. West, 12 Vet. App. 
119, 126 (1999).

38 C.F.R. § 4.124a, Diagnostic Code 8520, pertaining to 
paralysis of the sciatic nerve, provides that mild incomplete 
paralysis warrants an evaluation of 10 percent.  Moderate 
incomplete paralysis warrants an evaluation of 20 percent.  
An evaluation of 40 percent requires moderately severe 
incomplete paralysis.  An evaluation of 60 percent requires 
severe incomplete paralysis with marked muscular atrophy.  An 
evaluation of 80 percent requires complete paralysis of the 
sciatic nerve: the foot dangles and drops, no active movement 
possible of muscles below the knee, flexion of knee weakened 
or (very rarely) lost.

Under 38 C.F.R. § 4.124a, the term "incomplete paralysis" 
indicates impairment of function of a degree substantially 
less than the type of picture for complete paralysis given 
for each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration.  When the involvement is 
wholly sensory, the rating should be for the mild, or, at 
most, the moderate degree.  38 C.F.R. § 4.124a.

The terms "mild," "moderate," and "severe" are not 
defined in the Rating Schedule. Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  
It should also be noted that use of terminology such as 
"mild" or "moderate" by 
VA examiners and others, although an element of evidence to 
be considered by the Board, is not dispositive of an issue.  
All evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Competent medical evidence means evidence provided by a 
person who is qualified by education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
38 C.F.R. § 3.159(a)(1).

Competent lay evidence means any evidence not requiring 
that the proponent have specialized education, training, 
or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed 
and described by a lay person.  38 C.F.R. § 3.159(a)(2).

During the appeal period in this case, the appellant was 
afforded a VA general medical examination in April 2004 and 
VA spine examinations in April 2004 and 
in April 2005, in addition to imaging studies of his spine.

VA X-rays of the appellant's lumbosacral spine in March 2004 
showed straightening of lumbar lordosis which the VA 
radiologist who reviewed the films stated was suggestive of 
paravertebral muscle spasm.  (However, there has been no 
clinical correlation that the appellant has paravertebral 
muscle spasms.)  The diagnostic impressions were minimal 
degenerative upper lumbar spondylosis and well-preserved 
intervertebral [disc] spaces.  "Spondylosis" of the lumbar 
spine is degenerative joint disease.  See Dorland's at 1743.      

At the VA general medical examination in April 2004, the 
appellant provided a medical history of strain of the left 
hamstring muscle in service and since service.  On range of 
motion testing, forward flexion of his lumbar spine was to 80 
degrees, and he was able to squat and to walk on his toes and 
heels without difficulty.  

At the April 2004 VA spine examination, the diagnosis was 
sciatica, left, mild.  The VA examiner noted a prior 
diagnosis in the appellant's case of hamstring [muscle] 
strain and stated his medical opinion that the appellant's 
history of complaints of low back pain and left thigh pain 
were attributable to the same condition, sciatica on the left 
side.  A sensory examination of the appellant conducted in 
April 2004 was reported by the VA examiner as intact to 
pinprick and light touch in the L-1 through S-1 dermatomes, 
bilaterally, and on motor testing the appellant's manual 
muscle strength was 5/5, bilaterally.  The deep tendon and 
Achilles tendon reflexes were two plus, bilaterally.  A 
straight leg raising test was negative.  No intervertebral 
disc pathology was found.  No paravertebral muscle spasms in 
the lumbar region were noted.  The examiner opined that it 
was not as likely as not that his upper lumbar spondylosis 
was related to his episode of pain while playing softball in 
service.  

From early April to mid-July 2004, the appellant had physical 
therapy sessions through a VA physical medicine and 
rehabilitation service consisting of "therapeutic pool" and 
underwater exercises, which he performed and tolerated well.  

In December 2004, the appellant was seen at a VA outpatient 
clinic for a complaint of low back pain with numbness of the 
left leg.  He indicated that several months earlier he had 
tried to play tennis but stopped due to back pain.  

The appellant was prescribed anti-pain medication at a VA 
primary care clinic in December 2004 for an assessed disorder 
of lumbago.  "Lumbago" mean pain in the lumbar region.  See 
Dorland's at 1069.

At the VA spine examination in April 2005, the appellant was 
evaluated for a history of low back pain with paresthesias 
and numbness of the left lower extremity.  "Paresthesia" is 
an abnormal touch sensation.  See Dorland's at 1371.  The 
appellant told the VA examiner that he experienced flare-ups 
of low back pain which made walking, driving a car, and doing 
chores difficult.  The VA examining physician found no 
objective clinical evidence of pain on motion of the left 
lower lumbar spine or of muscle spasms or tenderness of the 
lower lumbar region on the left.  A sensory examination of 
the appellant's left lower extremity showed,  however, 
abnormal sensation to light touch and to pinprick.  The 
diagnosis was left sciatica.  

The VA examiner stated his medical opinion that the 
appellant's disorder of left sciatica would have the 
significant effect on occupational activities by the 
appellant of decreasing his mobility and his left lower 
extremity strength and subjecting him to low back/left lower 
extremity pain.  The VA also examiner stated a medical 
opinion that the appellant's disorder of left sciatica would 
result in increased absenteeism at work and would have a 
severe impact on his ability to do chores, participate in 
sports, or travel.  

In considering the claim on appeal for an increased rating 
for the appellant's service-connected sciatica, left, it is 
first noted that while imaging studies of the appellant's 
lumbosacral spine during the appeal period have not been 
interpreted by the radiologists who read them as showing any 
significant intervertebral disc pathology or more than mild 
degenerative changes, nevertheless, the report of the VA 
spine examination in April 2005 and other probative evidence, 
including VA outpatient treatment notes and his own account 
of his medical history, shows that there is an organic 
problem with his lower back and left lower extremity which 
has been having the effect of producing pain and loss of 
sensation.  The disability picture presented by the competent 
lay and medical evidence of record in this case is sufficient 
to more nearly approximate a showing of "moderate" rather 
than "mild" incomplete paralysis of the sciatic nerve but 
insufficient to show moderately severe or greater impairment 
of functioning attributable to the appellant's service-
connected disability.  

The veteran does not meet the criteria for an evaluation in 
excess of 20 percent as he does not have moderately severe 
incomplete paralysis.  He does not demonstrate any signs such 
as muscular atrophy, abnormal muscle tone, nor was there any 
impairment of the left foot due to the service-connected 
disability.  In April 2004, manual muscle strength was 5/5.  
Also, he does not have severe incomplete paralysis with 
marked muscular atrophy as required for a 60 percent 
evaluation.  Furthermore, he does not demonstrate complete 
paralysis of the sciatic nerve, where the foot dangles and 
drops, there is no active movement possible of the muscles 
below the knee, or flexion of the knee weakened or lost.  
Therefore, only entitlement to an increased evaluation of 20 
percent, but no higher, for sciatica, left, is established.  
See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.124a, Diagnostic 
Code 8520.

Although the medical findings of the VA spine examination in 
April 2005 more clearly showed the impairment which is due to 
the appellant's service-connected disability of sciatica, 
left, than did the reported findings of the VA examination in 
April 2004, the evidence of record is not such that a staged 
rating of 20 percent should be granted only for part of the 
appeal period.  For that reason, staged ratings are not 
assigned by this decision.  See Fenderson, supra.

As the preponderance of the evidence is against the veteran's 
claim for an evaluation higher than the 20 percent rating 
herein allowed, the benefit of the doubt doctrine does not 
apply on the issue of entitlement to an evaluation higher 
than 20 percent for sciatica, left.  38 U.S.C.A. § 5107(b). 

	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an initial evaluation of 20 percent for 
sciatica, left, is granted, for the entire period covered by 
this appeal.



____________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


